 


114 HR 1993 IH: Flexibility to Farm Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1993 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Mr. Walberg introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To permit the chief executive of a State to create an exemption from certain requirements of Federal environmental laws for producers of agricultural commodities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Flexibility to Farm Act. 2.FindingsCongress finds the following: 
(1)The agricultural community of the United States serves as the economic backbone of many communities and employs millions of Americans. (2)In recent years, one-size-fits-all policies issued by the Environmental Protection Agency have increased dramatically, requiring agricultural producers to focus on regulation compliance rather than on growing the world’s healthiest, most abundant food supply. 
(3)Attempts by the Environmental Protection Agency to expand the definition of Waters of the United States under the Federal Water Pollution Control Act expand the scope of Federal jurisdiction under that Act well beyond the intent of Congress, and would eliminate a central precept of that Act, which reserves certain waters to the exclusive jurisdiction of the States. (4)The Environmental Protection Agency’s proposed revisions to the existing National Ambient Air Quality Standards (NAAQS) for ozone would impose significant costs on agriculture and rural counties. 
(5)An increasing number of poultry and livestock operations have been forced to apply for permits under the National Pollutant Discharge Elimination System resulting from the Environmental Protection Agency’s expanding definition of what constitutes a discharge under the Federal Water Pollution Control Act. (6)Duplicative and costly permitting requirements under the Federal Water Pollution Control Act will require additional National Pollutant Discharge Elimination System permits for pesticide applications, subjecting pesticide users to unnecessary red tape and financial burdens while exposing them to the threat of unfounded litigation. 
(7)The Environmental Protection Agency proposed rules to limit greenhouse gas emissions under section 111(d) of the Clean Air Act threaten the reliability and affordability of our Nation’s electricity supply and would impose an undue burden on agricultural producers. (8)The Federal Government should not impose further rules or regulations that are overly burdensome or cause economic hardship for the agricultural community. 
3.Unduly burdensome regulations exemption 
(a)In generalIf the chief executive of a State determines, in accordance with this section, that a requirement of a covered Federal environmental law, or a regulation thereunder, has (or will have) a significant adverse effect on persons in the State acting in their capacity as farmers, such requirement or regulation shall not apply to persons in the State acting in that capacity. (b)ProcedureBefore finalizing any determination under subsection (a), the chief executive of a State shall solicit and accept public comments regarding such determination for a period of not less than 90 days. 
(c)DefinitionsIn this Act: (1)Covered Federal environmental lawThe term covered Federal environmental law means— 
(A)the Clean Air Act (42 U.S.C. 7401 et seq.), insofar as such Act applies to emissions of air pollutants other than emissions resulting from the combustion of any fossil fuel; and (B)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). 
(2)FarmerThe term farmer means— (A)a producer, as that term is defined in— 
(i)section 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011); and (ii)section 212 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635a); 
(B)a dairy operation, as that term is defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051); and (C)a producer of a specialty crop, as that term is defined in section 3 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465). 
(3)StateThe term State means any of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.  